DETAILED ACTION
Claims 21-38 are pending in this office action.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 31-34, 37-38 are rejected 35 U.S.C. 103 as being unpatentable over Morgan (US 20150331755) in view of Tripathy et al (or hereinafter “Tri”) (US 20160042008) and Hecker et al (or hereinafter “Hecker”) (US 20200099392).
As to claim 21, Morgan teaches a system comprising: 
“a database configured to store a dataset and a plurality of compressed snapshots of at least some data in the dataset” as a backup storage as a second database configured to store a plurality versions of files or files of data in folder as a dataset (fig. 1B, paragraphs 36-37, 50).  Versions of files are not compressed snapshots;
“at least one processor configured to: receive a first restore request to restore a portion of the dataset to a first previous state, the first restore request comprising a query specifying criteria for data objects of the portion of the dataset” as a processor to receives a request to store a portion e.g., file of a folder to a previous state (figs. 1 a, 4B,15, 31 -32, 66), the restore request Includes a 
“ responsive to receipt of the first restore request, identify at least two compressed snapshots from the plurality of compressed snapshots to read based on the first restore request” as responsive to receipt of the restore request, identifying at least two ID files as snapshots from backup files of the data in folder to retrieve based on the request at steps 422, 423 (fig. 4B, paragraphs 37, 43, 67-71).  The ID files from a plurality of files are not at least two compressed snapshots from a plurality of compressed snapshots;
 “execute the query on the at least two reconstructed snapshots to generate query results comprising one or more data objects from each of the at least two snapshots meeting the criteria specified by the query” as executing the restore request include a query specifying criteria on the at least two ID files at steps 420-422 to retrieve files comprising hash values as data objects from the identification files meeting the query specifying the id from the  generate  e.g., specify an identification file on  the query as identification file generated responsive to the file system entering the previous state, to retrieve ID file as the identified at least one The ID files are not at least two reconstructed snapshots;
“write the one or more data objects, generated from the execution of the query on the at least two snapshots, to the dataset to restore the portion of the dataset to the first previous state” as store each retrieved file of retrieved files that includes  each hash value as one data object that is retrieved from execution of the request that includes identification file as query to folder to restore files of folder that matches the query to the previous state (fig. 4B, paragraphs 67-70).
Morgan does not explicitly teach the claimed limitations:
a plurality of compressed snapshots; at least two reconstructed snapshots; at least two compressed snapshots from the plurality of compressed snapshots;
wherein the at least two compressed snapshots are each stored in a compressed form that removes duplicate content; 
generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots.
Hecker teaches the claimed limitations:
 a plurality of compressed snapshots; at least two reconstructed snapshots; at least two compressed snapshots from the plurality of compressed snapshots (as a plurality of compressed versions; at least two compressed versions 7-8 from a plurality of compressed versions in chain 200: fig. 2, paragraphs 39-40);
wherein the at least two compressed snapshots are each stored in a compressed form” as compressed versions in chain 201 are stored in delta-compressed format (fig. 2, paragraphs 4, 38, 40, 44); 
“generate at least two reconstructed snapshots by decompressing the at least two compressed snapshots” as create two uncompressed versions 7-8 by decompressing the two compressed version 7-8 in created new chain 204 (fig. 2, paragraphs 40).
Hecker and Morgan disclose a method for backup and restore data.  These references are in the same field of the application field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hecker’s teaching to Morgan’s system in order to greatly reduce the time it takes to recreate earlier versions of files, to successfully restore an earlier version of a segment or file,  and further to reduce storage space (Hecker: paragraphs 4, 9, 44).
Tri teaches the claimed limitation:
“a compressed form that removes duplicate content” as data deduplication is a specialized data compression technique for eliminating duplicate copies of repeating data (paragraphs 3-4). 
Tri and Morgan disclose a method for backup and restore data.  These references are in the same field of the application field.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Tri’s teaching to Morgan’s system in order to  improve storage 

As to claims 22, 32, Morgan, Tri and Hecker teach the claimed limitation “wherein the at least one processor is further configured to generate the plurality of compressed snapshots” as a processor to generating compressed versions (Hecker: fig. 2, paragraphs 39-40; Morgan: paragraphs 15, 37, 43; Tri: paragraph 30).

As to claims 23, 33, Morgan, Tri and Hecker teach the claimed limitation “the at least one processor is further configured to generate a new snapshot of the dataset periodically” as processor (Morgan: paragraph 15) is configured to create new snapshots or versions of data periodically (Morgan: paragraphs 2, 4).

As to claims 24, 34, Morgan, Tri and Hecker teach the claimed limitation “wherein the at least one processor is configured to: receive a second restore request to restore the entire dataset to a second previous state; and responsive to receipt of the second restore request, identify at least one second compressed snapshot from the plurality of compressed snapshots to read based on the second restore request; and write data in the identified at least one second compressed snapshot to the dataset to restore the entire dataset to the second previous state” as a processor (Morgan: paragraph 15) responsive to receipt of the restore request, identify one ID file as snapshot from backup files, versions of the data in folder to retrieve based on the request (Morgan: fig. 4B, paragraphs 37, 43, 67-69) and store each retrieved file as a portion to folder to 

Claim 31 has the same claimed limitation subject matter as discussed in claim 21; thus claim 31 is rejected under the same reason as discussed in claim 21.  In addition, Morgan teaches a method of performing operations in at least one computer database (figs. 1a, 4B), comprising: 
“receive a first restore request to restore a portion of a dataset to a first previous state, the first restore request comprising a query specifying criteria for data objects of the portion of the dataset” as a processor to receives a request to store a portion e.g., file of a folder to a previous state (figs. 1 a, 4B,15, 31 -32, 66), the restore request Includes a query specifying a restore time (e.g. "yesterday at 3 PM") or specifies an identification file generated responsive to the file system entering the previous state, as discussed in the method of FIG. 4A , the restore time or an identification file is represented as a query for any subfolders of the folder of folders as data set (paragraphs 42, 67) or the request is generated responsive to an input of a user via a user interface, such as selection of a time or date on a calendar or from a list of backup times and dates, or selection of a version of a file in the folder created at a prior time and date (paragraph 67);
“responsive to receipt of the first restore request, identify at least two compressed snapshots from a plurality of compressed snapshots of at least some data in the dataset to read based on the first restore request” as responsive to receipt of the restore request, identifying at least two ID files as snapshots from at least two compressed snapshots from a plurality of compressed snapshots;
 “execute the query on the at least two reconstructed snapshots to generate query results comprising one or more data objects from each of the at least two snapshots meeting the criteria specified by the query” as executing the restore request include a query specifying criteria on the ID files at steps 420-422 to retrieve files comprising hash values as data objects from the identification files meeting the query specifying the id files e.g., specify an identification file on  the query as identification file generated responsive to the file system entering the previous state, to retrieve ID file as the identified at least one snapshot to retrieve files as query results comprising a hash value from the identification file (fig. 4B, paragraphs 67-69);
“write the one or more data objects, generated from the execution of the query on the at least two snapshots, to the dataset to restore the portion of the dataset to the first previous state” as store each retrieved file of retrieved files that includes  each hash value as one data object that is retrieved from execution of the request that includes identification file as query to folder to restore files of folder that matches the query to the previous state (fig. 4B, paragraphs 67-70).

As to claim 37, Morgan teaches the claimed limitation “wherein storing the dataset comprises storing the dataset in a primary data storage node and replicating the dataset in at least one secondary data storage node” as storing folder in master 

Claim 38 has the same claimed limitation subject matter as discussed in claims 21 and 31; thus claim 38 is rejected under the same reason as discussed in claims 21 and 31. In addition, Morgan teaches database system comprising: 
“a first database configured to store a dataset” as file system 104 as a first database configured to a folder (fig. 1A, paragraph 32); 
“a second database configured to store a plurality of compressed snapshots of at least some data in the dataset” as a backup storage as a second database configured to store a plurality of versions of files in a folder as dataset (fig. 1B, paragraphs 36-37, 50).  The plurality of versions are not a plurality of compressed snapshots;
at least one processor coupled to the first and second databases and configured to: 8267767.1Application No.: 16/846,9166 Docket No.: T2034.70024US03 First Preliminary Amendment responsive to receipt of the restore request, identify at least two compressed snapshots from the plurality of compressed snapshots to read based on the restore request  as a processor coupled to filesystem 104 and backup storage (figs. 1A, 2, paragraphs 15, 41) and configured to: responsive to receipt of the restore request, identifying at least two ID files as snapshots from backup files of the data in folder to retrieve based on the request at steps 422, 423 (fig. 4B, paragraphs 37, 43, 67-71).  The ID files from a plurality of files are not at least two compressed snapshots from a plurality of compressed snapshots.

Claims 25, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Tri and Hecker and further in view of Ashton et al (or hereinafter “Ashton”) (US 6959369).
As to claims 25, 35, Morgan does not explicitly teach the claimed limitation, wherein each compressed snapshot of the plurality of compressed snapshots corresponds to data stored in the dataset at a unique point in time.  Hecker teaches compressed versions (paragraphs 39-40). Ashton teaches backup versions created in backup dataset inventory 124D are indicated by a unique version time stamp token to distinguish the different versions maintained in the inventory (fig. 2B, col. 7, lines 25-45). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hecker’s teaching and Ashton’s teaching to Morgan’s system in order to allow a user restore any version of corrupted in any previous period or in a sequence order of time quickly and efficiently and further to allow temporal storage manager to quickly recover any version of data from failures.

Claims 26, 28, 36 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Tri and Hecker and further in view of Berman et al (or hereinafter “Berman”) (US 20140074790).
As to claims 26, 36, Morgan does not explicitly teach the claimed limitations wherein the at least one processor is configured to: receive a snapshot query requesting information in a second previous state of the dataset; and responsive to receipt of the snapshot query, execute a query on at least one second compressed 
Hecker teaches compressed versions (fig. 2, paragraphs 39-40).  Berman teaches a processor receiving a restore request specifies directories or files as query for restoring and executing files, e.g., If (at block 224) the restore request does not include directories to restore, i.e., only files, then the backup-restore system 8 performs (at block 226) the operations at blocks 198-206 in FIG. 7 include identifying meta image 28 of a plurality of copies 30 and metadata images 28 as snapshots to create file representations 120 for files to restore from the metadata image 28 by storing the file representations to the file system (Berman: paragraphs 33, 45-46, 58, figs. 7-8). The file representations are represented as query results. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hecker’s teaching and Berman’s teaching to Morgan’s system in order to provide to a user a fast access to the restored file system consisting of the restored directory and file representations and when the user attempts to access a file whose data has not been restored, at that time the data would be retrieved from the backup storage and made available to the user, to allow a user restore any version of corrupted in any previous period or in a sequence order of time quickly and efficiently and further to allow temporal storage manager to quickly recover any version of data from failures.

As to claim 28, Morgan teaches the claimed limitation “wherein the at least one processor is configured to access the plurality of compressed snapshots using a first storage engine and access the dataset using a second storage engine”  as access 
Hecker teaches “the plurality of compressed snapshots” as compressed versions (fig. 2, paragraphs 39-40).  Berman teaches the claimed limitation “wherein the at least one processor is configured to access the plurality of snapshots using a first storage engine and access the dataset using a second storage engine that is different from the first storage engine” as a processor configured to access backups ( not compressed snapshots) using a restore engine and access file system using backup client (paragraphs 31 -32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Hecker’s teaching and Berman’s teaching to Morgan’s system in order to provide to a user a fast access to the restored file system consisting of the restored directory and file representations and when the user attempts to access a file whose data has not been restored, at that time the data would be retrieved from the backup storage and made available to the user, to allow a user restore any version of corrupted in any previous period or in a sequence order of time quickly and efficiently and further to allow temporal storage manager to quickly recover any version of data from failures.

Claims 27, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Tri and Hecker and further in view of Athalye et al (or hereinafter “Athalye”) (US 20160110284).  


As to claim 29, Morgan does not explicitly teach the claimed limitation “a database configured to store the dataset and follow an eventual consistency model”. Athalye teaches data consistency between the database 102 and the distributed cache 104 is achieved using a lock mechanism. Data consistency between the distributed cache 104 and the local cache 106 is achieved using notifications. The lock mechanism keeps the distributed cache 104 synchronized with the database 102. Each cache uses a single lock mechanism (paragraph 39). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Athalye’s teaching to Morgan’s system in order to protect copies of data from modifying without permission and decrease response times to deliver requested data to user, such that the user experience is upgraded.

Claims 27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan in view of Tri and Hecker and further in view of Merriman et al (or hereinafter “Merriman”) (US 20120166390).
As to claim 27, Morgan teaches the claimed limitation wherein the plurality of compressed snapshots are stored in at least one database in a read-only format” as copies or backups are stored in a store in a format, not read-only format (figs. 1B-1C). Merriman  teaches “wherein the plurality of snapshots are stored in at least one database in a read-only format” Merriman teaches “wherein the plurality of snapshots are stored in at least one database in a read-only format” as replicas are stored in read-only format in primary database (paragraph 122). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Merriman’s teaching to Morgan’s system in order to protect copies of data from modifying without permission.

As to claim 29, Morgan does not explicitly teach the claimed limitation “a database configured to store the dataset and follow an eventual consistency model”. Merriman teaches database configured to store data and follow a consistent model (paragraph 98). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Merriman’s teaching to Morgan’s system in order to protect copies of data from modifying without permission and decrease response times to deliver requested data to user, such that the user experience is upgraded.












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/Primary Examiner, Art Unit 2169